         Case 1:19-cv-01962-MBH Document 16 Filed 06/23/20 Page 1 of 1




        In the United States Court of Federal Claims
   * * * * * * * * * * * * * * * * **
                                               *
                                               *
   BRIDGESPAN HEALTH                           *
   COMPANY,                                    *
                     Plaintiff,                *
                                               *   No. 19-1962C
             v.                                *   Filed: June 23, 2020

  UNITED STATES,                               *
                                               *
                     Defendant.                *
                                               *
      * * * * * * * * * * * * * * * * **

                                        ORDER

       The court is in receipt of the parties’ June 23, 2020 stipulation for the entry of
judgment. Pursuant to the parties’ joint stipulation for the entry of judgment, containing an
agreed amount for judgment, the court enters judgment in favor of the plaintiff in the
amount of $15,295,798.99 for Count I of plaintiff’s complaint. Count II of plaintiff’s
complaint is dismissed with prejudice. The Clerk’s Office shall enter JUDGMENT
consistent with this Order.

       IT IS SO ORDERED.

                                                      s/Marian Blank Horn
                                                      MARIAN BLANK HORN
                                                               Judge
